        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 1 of 57




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHASE WILLIAMS and WILLIAM ZHANG,
individually and on behalf of all others similarly
situated,

                            Plaintiffs,
                                                     No. 1:20-cv-02805-ALC
                       v.
                                                     JURY DEMANDED
HDR GLOBAL TRADING LIMITED, ABS
GLOBAL TRADING LIMITED, ARTHUR
HAYES, BEN DELO, and SAMUEL REED,

                            Defendants.

                        AMENDED CLASS ACTION COMPLAINT
         Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 2 of 57




       Individually and on behalf of all others similarly situated, Plaintiffs Chase Williams and

William Zhang bring this action against Defendants HDR Global Trading Limited, ABS Global

Trading Limited (together with HDR Global Trading Limited, “BitMEX”), Arthur Hayes, Ben

Delo, and Samuel Reed.       Plaintiffs’ allegations are based upon personal knowledge as to

themselves and their own acts, and upon information and belief as to all other matters based on the

investigation conducted by and through Plaintiffs’ attorneys, which included, among other things,

a review of press releases, media reports, whitepapers of the digital tokens addressed herein, and

other publicly disclosed reports and information about Defendants. Plaintiffs believe that

substantial additional evidentiary support exists for the allegations set forth herein and can be

discovered after a reasonable opportunity for discovery. Plaintiffs hereby allege as follows:

  I.   INTRODUCTION

       1.      On behalf of a class of investors (the “Class”) who purchased futures on digital

tokens, including the tokens EOS and SNT (together, the “Tokens”), that BitMEX, without

registering under applicable federal and state securities laws as an exchange or broker-dealer and

without a registration statement in effect as to the underlying securities, sold in domestic U.S.

transactions through its exchange since June 8, 2017 (the “Class Period”), Plaintiffs and members

of the Class seek to recover the consideration they paid for these future products and the fees they

paid to BitMEX in connection with their purchases.

       2.      BitMEX is one of the largest crypto-asset exchanges in the world, with a daily

trading volume that regularly surpassed $3 billion in January 2020. BitMEX operates as an

unregistered securities exchange that offers derivatives and security futures products on certain

digital tokens, including products that reference the Tokens (the “Token Futures”).




                                                 2
         Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 3 of 57




       3.      A digital token is a type of digital asset that exists on a “blockchain,” which is

essentially a decentralized digital ledger that records transactions. Various digital assets can reside

on blockchains, including cryptocurrencies and so-called “smart contracts” that operate under a

set of predetermined conditions agreed on by users. When those conditions are met, the terms of

the contract are automatically carried out by the software underlying the digital tokens (which, as

relevant here, are referred to as “ERC-20 tokens” and exist on the Ethereum blockchain).

       4.      Certain of these digital tokens are sometimes classified as “utility tokens.” Their

primary purpose is to allow the holder to use or access a particular project. For example, one

private-jet company issues utility tokens to participants in its membership program, who can then

use them to charter flights on the company’s planes. A utility token presumes a functional network

on which the token can be used.

       5.      Other digital tokens are more speculative and are referred to as “security tokens,”

and, like a traditional security, essentially represent one’s investment in a project. Although the

tokens take value from the startup behind the project, they do not give the holder actual ownership

in that startup. Rather, investors purchase these tokens with the idea that their value will appreciate

as the network in which the token can be used is expanded based upon the managerial efforts of

the issuer and those developing the project. Because such “security tokens,” including the Tokens,

are properly classified as securities under federal and state law, the issuers of the Tokens (the

“Issuers”) were required to file registration statements with the U.S. Securities and Exchange

Commission (“SEC”). As an exchange offering Token Futures, BitMEX was required to register

itself with the SEC. BitMEX never registered as a national exchange, nor filed any registration

statements for its Token Futures. Instead, BitMEX sold Token Futures in violation of federal and




                                                  3
         Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 4 of 57




state law. As a result, BitMEX and the Issuers who sold the underlying unregistered securities

reaped billions of dollars in profits.

        6.      The scheme worked as follows: working to capitalize on the enthusiasm for

cryptocurrencies like bitcoin, an Issuer would announce a revolutionary digital token. This Token

would typically be billed as “better,” “faster,” “cheaper,” “more connected,” “more trustworthy,”

and “more secure.” The Issuer would then sell some of its tokens in an initial coin offering (“ICO”)

to a small group of investors and turn to exchanges to list the new Token, at which point these

exchanges would undertake their own efforts to promote sales, and to solicit and encourage

purchases by a wide universe of investors. The Issuers would thereby raise hundreds of millions,

even billions, of dollars from purchasers of the Tokens.

        7.      The Issuers were generally careful to describe these Tokens both as providing some

specific utility and as something other than “securities.” But the vast majority of these new Tokens

turned out to be empty promises. They were not “better,” “faster,” “cheaper,” “more connected,”

“more trustworthy,” or “more secure” than what existed in the marketplace. In reality, they often

had no utility at all. The promises of new products and markets went unfulfilled, with the networks

never fully developed, while investors were left holding the bag when these Tokens crashed.

Indeed, most of the ERC-20 tokens created in this period are now trading at a tiny fraction of their

2017–2018 highs.

        8.      Investors were provided with scant information when deciding whether to purchase

a Token or Token Future. In fact, the only offering materials available to investors were

“whitepapers” that would describe, in highly technical terms, the supposed utility of a Token.

These whitepapers would omit, however, the robust disclosures that the securities laws and the

SEC have long codified as essential to investor protections in initial public offerings, including



                                                 4
         Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 5 of 57




use of “plain English” to describe the offering; a required list of key risk factors; a description of

key information and incentives concerning management; warnings about relying on forward-

looking statements; an explanation of how the proceeds from the offering would be used; and a

standardized format that investors could readily follow. Instead, these ICOs were the “Wild

West”—with investors left to fend for themselves. Without the mandatory disclosures that would

have been required had these ICOs been registered with the SEC, investors could not reliably

assess the representations made or the risks of their investments.

       9.      In 2017 and 2018, at the height of this frenzy of activity, hundreds of ICOs raised

over $20 billion with virtually no regulatory oversight or guidance to investors. Issuers and

exchanges, preying on the public’s lack of familiarity with the technology underpinning these

tokens, characterized them as “utility tokens,” even though they were in effect bets that a particular

project would develop into a successful venture. In truth, the Tokens were securities under federal

and state securities laws.

       10.     On April 3, 2019, in a “Framework for ‘Investment Contract’ Analysis of Digital

Assets” (the “Framework”), the SEC clarified that the Tokens are “investment contracts” and

therefore securities under Section 2 of the Securities Act of 1933 (the “Securities Act”), 15 U.S.C.

§ 77b(a)(1), and Section 3 of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.

§ 77c(a)(10). 1 Prior to that time, a reasonable investor would not have concluded that these Tokens

(or Token Futures) were securities that should have been registered with the SEC. But the Tokens

and Token Futures are securities. For example, on September 30, 2019—nearly six months after

releasing its Framework, and more than two years after the relevant ICO began—the SEC



1
  Framework for “Investment Contract” Analysis of Digital Assets, SEC (April 3, 2019),
https://www.sec.gov/corpfin/framework-investment-contract-analysis-digital-assets#_ednref1.

                                                  5
         Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 6 of 57




completed an investigation and found that Block.one had violated the Securities Act by selling the

digital token EOS, an unregistered security, to the public. As a result of this SEC enforcement

action, Block.one was required to pay a $24 million fine. 2 The SEC’s determination that EOS was

an unregistered security applies with equal force to other tokens, including SNT.

       11.     BitMEX engaged in millions of transactions—including the solicitation, offer, and

sale of securities—by selling the Token Futures. Because the Tokens were securities, the Token

Futures BitMEX sold were themselves securities that needed to be registered. BitMEX did not

itself register with the SEC as an exchange or broker-dealer, nor did it register the Token Futures

as securities. As a result, investors were not informed of the significant risks inherent in these

investments, as federal and state securities laws require.

       12.     BitMEX participated in illegal solicitation and sales of Token Futures for which no

registration statement was in effect, and as to which no exemption was available. BitMEX offered

these Token Futures using statements posted on the Internet and distributed throughout the world,

including throughout the United States, and the Token Futures were offered and sold to Plaintiffs

and the general public in the United States. Because these sales violated both the Securities Act

and the Exchange Act, Plaintiffs and the Class are entitled to recover the consideration paid for

these Token Futures with interest thereon at the legal rate, or the equivalent in monetary damages

plus interest at the legal rate from the date of purchase, as well as the fees they paid BitMEX on

such purchases.

       13.     In addition, numerous Class members resided, and were present at the time they

traded in the Token Futures, in States that provide their own “Blue Sky” protections for investors,



2
 Press Release, SEC Orders Blockchain Company to Pay $24 Million Penalty for Unregistered
ICO (Sept. 30, 2019), https://www.sec.gov/news/press-release/2019-202; Block.one, Exchange
Act Release No. 10714, 2019 WL 4793292 (Sept. 30, 2019).
                                                 6
           Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 7 of 57




including New Jersey and Texas. 3 These States generally provide that the investors in these States

who purchased these unregistered Token Futures are entitled to rescission or damages, as well as

interest thereon, attorneys’ fees, and costs.

    II.   PARTIES

          A.    Plaintiffs

          14.   Plaintiff Chase Williams is a resident of Houston, Texas. Williams and members

of the Class purchased the Token Futures on BitMEX and pursuant to contracts with BitMEX from

Texas during the Class Period.

          15.   Plaintiff William Zhang is a resident of New York, New York. Zhang and members

of the Class purchased the Token Futures on BitMEX and pursuant to contracts with BitMEX from

New Jersey during the Class Period.

          B. Defendants

          16.   Defendant HDR Global Trading Limited (“HDR”) launched in 2014. By January

2017, it had become, and remains, the largest crypto-asset derivatives exchange in the world, with

the highest trading volume of any such futures exchange. HDR is incorporated in the Seychelles,

with its principal office located at Global Gateway 8, Rue de la Perle, Providence Mahé,

Seychelles. HDR is the owner of the trading platform called BitMEX and operated BitMEX out

of an office in Manhattan.




3
  These “Blue Sky” statutes are so named because they are designed to protect investors from
“speculative schemes which have no more basis than so many feet of blue sky.” Hall v. Geiger-
Jones Co., 242 U.S. 539, 550 (1917) (internal citations omitted). Like the federal securities laws,
each of the state statutes pursuant to which Plaintiffs bring causes of action defines “securities” to
include “investment contracts,” and the term “investment contracts” in each statute has been
interpreted at least as broadly as the standard set forth by the Supreme Court in SEC v. W.J. Howey
Co., 328 U.S. 293 (1946).
                                                  7
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 8 of 57




       17.    ABS Global Trading Limited (“ABS”) is a Delaware corporation created in 2017

and entirely owned by HDR. ABS is registered to do business in New York. According to public

records, it is headquartered at 31 Conduit Road, Flat 17B, The Morgan, Hong Kong. ABS is

responsible for technical aspects of the BitMEX platform, including security services and

implementing the user interface traders use to buy and sell products. ABS and HDR refer to

themselves collectively as “BitMEX.” They make job postings that do not differentiate between

the companies, and their employees identify themselves as working for BitMEX. Both entities

engage in sufficient marketing and technical work that necessarily touches upon every facet of

BitMEX’s operations.

       18.    Defendant Arthur Hayes is the founder and CEO of both HDR and ABS. Hayes is

a United States citizen who grew up in New York and went to graduate school at the Wharton

School of the University of Pennsylvania. On information and belief, he resides in Hong Kong

and frequently traveled to New York to manage BitMEX’s local office, to obtain investments, and

to promote BitMEX, including by speaking at conferences in New York City such as the 2017 and

2018 Consensus Invest conferences.

       19.    Defendant Samuel Reed is the Chief Technical Officer (“CTO”) of both HDR and

ABS and co-founded them with Hayes. On information and belief, he resides in Hong Kong. As

the chief “front-end” designer of BitMEX’s platform, responsible for its appearance, upon

information and belief Defendant Reed directs key operations of ABS.

       20.    Defendant Ben Delo co-founded both HDR and ABS with Hayes and Reed. As a

mathematician, Defendant Delo is responsible for designing key trading systems implemented on

the BitMEX platform. On information and belief, he resides in Hong Kong.




                                              8
           Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 9 of 57




III.   JURISDICTION AND VENUE

       21.     Jurisdiction of this Court is founded upon 28 U.S.C. § 1331 because the Amended

Complaint asserts claims under Sections 5, 12(a)(1), and 15 of the Securities Act, 15 U.S.C.

§§ 77e, 77l(a)(1), 77o. This Court further has jurisdiction over the Securities Act claims pursuant

to Section 22 of the Securities Act, 15 U.S.C. § 77v.

       22.     Jurisdiction of this Court is also founded upon Section 27 of the Exchange Act, 15

U.S.C. § 78aa(a), which provides that federal courts have exclusive jurisdiction over violations of

the Exchange Act, including Sections 5, 15(a)(1), 20, and 29(b), 15 U.S.C. §§ 78e, 78o(a)(1), 78t,

78cc(b).

       23.     This Court has jurisdiction over the statutory claims of violations under N.J. Stat.

Ann. § 49:3-71 and Tex. Rev. Civ. Stat. art. 581 pursuant to this Court’s supplemental jurisdiction

under 28 U.S.C. § 1367(a).

       24.     This Court has personal jurisdiction over Defendants as a result of acts of

Defendants occurring in or aimed at the State of New York in connection with Defendants’ offer

or sale of unregistered securities and securities futures and failure to register with the SEC as an

exchange or broker-dealer.

       25.     Venue is proper pursuant to each of 15 U.S.C. § 77v(a) and 15 U.S.C. § 78aa(a) in

that this is a district wherein one or more defendants is found or is an inhabitant or transacts

business, or in which the offer or sale took place. Throughout most, if not all, of the Class Period,

BitMEX maintained an office in Midtown Manhattan and was recruiting individuals for this office

on websites such as Linkedin.com, angel.co, and builtinnyc.com. According to public profiles on

LinkedIn, BitMEX has employees in the greater New York City area. BitMEX also regularly

solicited employees for positions in the New York City area, including Vice President of



                                                 9
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 10 of 57




Marketing and Digital Marketing manager, illustrating a clear intent to maintain a presence in, and

operate from, New York in marketing itself to United States and New York residents. In addition,

BitMEX retained in September 2019 the New York office of a public relations firm to popularize

its platform. In addition, BitMEX employees regularly speak and solicit business at large

cryptography and blockchain conferences hosted in New York. For example, Defendant Hayes

spoke at CoinDesk’s annual Consensus: Invest conference in New York in 2017 and 2018 to

promote BitMEX products, and other business development employees solicited business during

the 2016 event in New York.

       26.     Beyond clear evidence of New York-based social media users regularly interacting

with BitMEX, “[s]everal sources close to the company” have publicly disclosed that nearly 15

percent of BitMEX’s 2019 trading volume—or about $138 billion—is attributable to traders

located in the United States. Although BitMEX claims not to allow users located within the United

States to trade on its platform, this trading from the United States is in fact both possible and

common because, as Defendant Hayes concedes, as journalists and other commentators have

explained, and as BitMEX’s marketing of itself in the United States demonstrates, accessing

BitMEX is trivially easy from the United States using virtual private networks that purport to mask

a trader’s location. BitMEX was well aware and promoted this behavior. For example, one

popular New York-based trader earned referral fees for generating 900 customer sign-ups for

BitMEX using his public Twitter account.

IV.    FACTUAL ALLEGATIONS

       A.      The First Crypto-Asset: Bitcoin

       27.     This case involves the sale of crypto-assets, i.e., digital assets designed to work as

a medium of exchange, a store of value, or both. Crypto-assets leverage a variety of cryptographic



                                                10
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 11 of 57




principles to secure transactions, control the creation of additional units, and verify the transfer of

the underlying digital assets.

       28.     Bitcoin was the world’s first decentralized crypto-asset. It is also the largest and

most popular crypto-asset, with a market capitalization of approximately $132 billion as of 10:00

a.m. EDT on April 23, 2020. Bitcoin spawned a number of other crypto-assets that, together with

bitcoin, have a current market capitalization of $208 billion as of 10:00 a.m. EDT on April 23,

2020. (The term “bitcoin” can refer to both a computer protocol and a unit of exchange. Accepted

practice is to use the term “Bitcoin” to label the protocol and software, and the term “bitcoin” to

label the units of exchange.)

       29.     At its core, Bitcoin is a ledger that tracks the ownership and transfer of every bitcoin

in existence. This ledger is called the blockchain.

       30.     Blockchains act as the central technical commonality across most crypto-assets.

While each blockchain may be subject to different technical rules and permissions based on the

preferences of its creators, they are typically designed to achieve the similar goal of

decentralization.

       31.     Accordingly, blockchains are generally designed as a framework of incentives that

encourages some people to do the work of validating transactions while allowing others to take

advantage of the network. In order to ensure successful validation, those completing the validation

are also required to solve a “Proof of Work” problem by expending computational resources,

which has the effect of making the blockchain more accurate and secure. For Bitcoin, those who

validate the blockchain transactions and solve the “Proof of Work” program are rewarded with

newly minted bitcoin. This process is colloquially referred to as “mining.”




                                                  11
           Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 12 of 57




           32.   Mining is one method by which an individual can acquire crypto-assets like bitcoin.

A second and more common manner is to obtain crypto-assets from someone else. This is often

accomplished by purchasing it through an online “crypto-asset exchange.” These exchanges are

similar to traditional exchanges in that they provide a convenient marketplace to match buyers and

sellers of crypto-assets.

           33.   In April 2013, there were only seven crypto-assets listed on coinmartketcap.com, a

popular website that tracks the crypto-asset markets. As of this filing, the site monitors more than

2,000 crypto-assets.

           34.   For a time, bitcoin was the only crypto-asset available on exchanges. As crypto-

assets grew in popularity, exchanges began listing other crypto-assets as well, and trading volumes

expanded. In early 2013, daily bitcoin trading volumes hovered between $1 million and $25

million. By the end of 2017, daily bitcoin trading volumes ranged between $200 million and $3.8

billion.

           B.    Ethereum

           35.   Ethereum is the second-most popular crypto-asset, with a market capitalization of

approximately $20.5 billion as of billion as of 10:00 a.m. EDT on April 23, 2020. The Ethereum

blockchain functions similarly to the Bitcoin blockchain insofar as its miners act as the validators

of the network. Miners of the Ethereum blockchain are paid for their services in the form of newly

minted ether. (The term “Ethereum” refers to the open software platform built on top of the

Ethereum blockchain, while the term “ether” is the unit of account used to exchange value within

the Ethereum “ecosystem,” i.e., the overall network of individuals using Ethereum or participating

in the development of its network. This distinction is thus similar to the “Bitcoin” versus “bitcoin”

distinction noted above.) Like bitcoin, ether has been designated a commodity by the CFTC.



                                                 12
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 13 of 57




       36.       Unlike Bitcoin’s blockchain, Ethereum was designed to enable “smart contract”

functionality.   A smart contract is a program that verifies and enforces the negotiation or

performance of a contract. Smart contracts can be self-executing and self-enforcing, which

theoretically reduces the transaction costs associated with traditional contracting.

       37.       As an example of how a smart contract works, consider a situation where two

people want to execute a hedging contract. They each put up $1,000 worth of ether. They agree

that, after a month, one of them will receive back $1,000 worth of ether at the dollar exchange rate

at that time, while the other receives the rest of the ether. The rest of the ether may or may not be

worth more than it was at the beginning of the month.

       38.       A smart contract enables these two people to submit the ether to a secure destination

and automatically distribute the ether at the end of the month without any third-party action. The

smart contract self-executes with instructions written in its code that get executed when the

specified conditions are met.

       39.       In order to enable widespread adoption and standardized protocols for smart

contracts, the Ethereum community has created certain out-of-the-box smart contracts called

Ethereum Request for Comments (“ERCs”).

       40.       An ERC is an application standard for a smart contract. Anyone can create an ERC

and then seek support for that standard. Once an ERC is accepted by the Ethereum community, it

benefits Ethereum users because it provides for uniform transactions, reduced risk, and efficient

processes. This is because it allows individuals who are less technically proficient to make use of

smart-contract functionality. The most widespread use of ERCs is to allow individuals to easily

launch and create new digital tokens.




                                                  13
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 14 of 57




       C.      ERC-20 Tokens

       41.     ERC-20 is an application standard that the creator of Ethereum, Vitalik Buterin,

first proposed in 2015. ERC-20 is a standard that allows for the creation of smart-contract tokens

on the Ethereum blockchain. These tokens are known as “ERC-20 tokens.”

       42.     ERC-20 tokens are built on the Ethereum blockchain, and therefore they must be

exchanged on it. Accordingly, ERC-20 tokens are functionally different than cryptocurrencies like

Bitcoin and Ethereum because they do not operate on an independent blockchain.

       43.     ERC-20 tokens all function similarly by design—that is, they are compliant with

the ERC-20 application standard. Some properties related to ERC-20 tokens are customizable,

such as the total supply of tokens, the token’s ticker symbol, and the token’s name. All ERC-20

tokens transactions, however, occur over the Ethereum blockchain; none of them operates over its

own blockchain.

       44.     ERC-20 tokens are simple and easy to deploy. Anyone with a basic understanding

of Ethereum can use the ERC-20 protocol to create her own ERC-20 tokens, which she can then

distribute and make available for purchase. Even people without any technical expertise can have

their own ERC-20 token created for them, which can then be marketed to investors.

       D.      The Advent Of The “ICO”

       45.     Between 2014 and 2016, bitcoin’s price fluctuated between $200 and $800. During

this same time frame, ether’s price fluctuated between roughly $1 and $10.

       46.     By the end of 2016, interest in crypto-assets began to accelerate, with prices

growing at a rate historically unprecedented for any asset class. Over the course of 2017 alone,

bitcoin’s price increased from approximately $1,000 to approximately $20,000. Ethereum’s

growth was even more startling. On January 1, 2017, Ethereum was trading at approximately



                                               14
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 15 of 57




$8 per ether. Approximately one year later, it was trading at over $1,400 per ether—a return of

approximately 17,000 percent over that period.

       47.       Seeking to capitalize on the growing enthusiasm for crypto-assets, many

entrepreneurs sought to raise funds through initial coin offerings, or ICOs, including ICOs for

newly created ERC-20 tokens, such as the Tokens. Many of these issuers improperly chose not to

register their securities offerings with the SEC in order to save money and not “open their books”

to the SEC, even though investors thereby were denied access to critical information they would

have received from an SEC-registered offering. As a result, investors, including investors in digital

tokens, were denied access to important information before making their investment decision.

       48.       Potential purchasers were reached through various crypto-asset exchanges and

social media sites that published active and upcoming ICOs.

       49.       Between 2017 and 2018, nearly $20 billion was raised through ICOs. None of these

ICOs was registered with the SEC. Of the approximately 800 ICOs launched between 2017 and

2018, the vast majority were issued using the ERC-20 protocol.

       50.       ERC-20 ICOs were typically announced and promoted through public online

channels. Issuers typically released a “whitepaper” describing the project and terms of the ICO

and promoted the sale of the tokens. They typically advertised the creation of a “new blockchain

architecture.”

       51.       The whitepapers contained vastly less information than would have been included

in an SEC registration statement. For example, whitepapers typically did not include a “plain

English” description of the offering; a list of key risk factors; a description of important

information and incentives concerning management; warnings about relying on forward-looking




                                                 15
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 16 of 57




statements; an explanation of how the proceeds from the offering would be used; or a standardized

format that investors could readily follow.

       52.     As a result of the lack of information, trading of tokens, and Token Futures on

exchanges such as BitMEX, was rife for manipulation. In fact, as Aries Wanlin Wang, the founder

of a rival exchange, admitted, “the secondary market [for digital assets] can be rigged by

manipulators. If you put major currencies such as Bitcoin and Ethereum aside, many of the tokens

you’ll find issued through ICOs are there to be manipulated. These tokens are similar to penny

stocks. And everyone wants to believe they’ve discovered the next Bitcoin and Ethereum.” Mr.

Wang further conceded that “[t]he problems facing the secondary market in crypto are similar to

the problems that were faced by American stock exchanges 100 years ago. When a market lacks

certain regulations and oversights, predictable things happen. Pump and dumps are very common

in the secondary market of crypto-assets, just as they were on the US stock exchange so many

years ago.”

       53.     The Issuers declined to register the Tokens with the SEC, BitMEX declined to

register Token Futures with the SEC, and BitMEX declined to register itself as an exchange or

broker-dealer, which registrations would have provided crucial risk disclosure to investors,

including members of the Class.

       E. The Token Futures BitMEX Offered And Sold Reference And Derive Their
          Value From Securities And Are Therefore Securities Themselves

       54.     BitMEX has offered and sold Token Futures that reference and derive their value

from each of the Tokens. On June 8, 2017, BitMEX first offered a derivatives product referencing

Status (SNT). On June 23, 2017, BitMEX first offered a derivatives product referencing EOS.

       55.     Under 15 U.S.C. § 77b(1), a “security” includes any “security future” or “security-

based swap.” Because the products BitMEX sold are futures, they are securities given that the


                                               16
           Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 17 of 57




assets they reference and from which they derive their value, the Tokens, are securities.

Alternatively, the products BitMEX sold are securities because they are security-based swaps that

reference and derive their value from the Tokens, which are securities.

       56.      BitMEX charged a transaction fee for each of the trades involving the Token

Futures.

       57.      BitMEX did not register any of its offerings of Token Futures as securities under

federal or state law.

       58.      Accordingly, BitMEX was engaged in the offer and sale of unregistered securities.

       F. BitMEX Solicited And Sold Token Futures Referencing ERC-20 Tokens

       59.      BitMEX does not list ERC-20 tokens themselves for sale. Rather, in exchange for

a fee, BitMEX facilitates traders’ access to crypto financial derivatives markets by creating

derivatives contracts, with terms such as expiry, margin requirements, and risk limits, that traders

can trade with one another. Because all margin on the platform is posted in bitcoin, traders can

gain exposure to various ERC-20 Tokens without ever purchasing the underlying securities.

BitMEX also allows traders to leverage their trades—up to 100 times in some instances—by

trading on margin.

       60.      BitMEX solicited the buying and selling of Token Futures referencing ERC-20

tokens on its unregistered exchange and reaped extraordinary profits as a result.

       61.      In fact, BitMEX recently boasted on its website that it averaged more than $3.1

billion in daily trading volume in January 2020. Based on an average of a 0.05 percent fee for

every trade, BitMEX is collecting over $1.5 million in fees a day. Unsurprisingly, Defendant Delo

was profiled and verified in 2018 as England’s youngest billionaire.




                                                17
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 18 of 57




       62.     After BitMEX created a contract and listed it for sale, it would advertise that

contract to its user base, such as per the below:




       63.     BitMEX only sold and offered derivative contracts that it created and listed on its

platform.

       64.     Both of the Tokens were referenced by a derivative contract listed on BitMEX, and

each was traded by members of the Class.




                                                    18
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 19 of 57




       G. Investors Would Not Reasonably Have Concluded Prior To April 3, 2019, At
          The Earliest, That The Tokens Were Securities, And Therefore That The Token
          Futures Were Also Securities

       65.     In connection with the ICOs for the Tokens, from 2017 until early 2019, the Issuers

and BitMEX made statements that would not have reasonably led Plaintiffs and Class members to

conclude that the Tokens or the Token Futures were securities.

       66.     Issuers. Issuers of ERC-20 tokens repeatedly asserted that their tokens were “utility

tokens,” rather than “security tokens” (which would be securities that would have to be registered

with the SEC). As an initial matter, Issuers refused to register the Tokens with the SEC, thus

signaling to investors that these were not securities.

       67.     Issuers in fact declared that the Tokens were not securities. For example, the EOS

Purchase Agreement stated:

               As mentioned above, the EOS Tokens do not have any rights, uses,
               purpose, attributes, functionalities or features, expressed or implied.
               Although EOS Tokens may be tradable, they are not an investment,
               currency, security, commodity, a swap on a currency, security, or
               commodity or any kind of financial instrument.

       68.     The EOS whitepaper also misleadingly compared EOS to Bitcoin, which is a

commodity and is not required to be registered as securities. For example, the EOS whitepaper

argued that EOS would replace Bitcoin and Ethereum.

       69.     Accordingly, it was not apparent to a reasonable investor, at issuance, that the

Tokens were securities under the law, and a reasonable investor would not have concluded they

were securities. Likewise, it was not apparent to a reasonable purchaser of futures contracts

referencing such tokens on BitMEX that their futures contracts referenced securities.

       70.     BitMEX. BitMEX routinely touted that the Tokens underlying its derivative

products were compliant with securities laws. For example, in August 2017, Hayes published an

article on BitMEX’s website explaining that the tokens “Tezos, Eos, and Bancor are the top three

                                                 19
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 20 of 57




ICOs of 2017 in terms of money raised. All of them are protocols to perform a set of tasks. None

of these tokens are collective investment schemes, or provide the owner with rights in a privately

listed company.” In a longer article titled “In Defense of ICOs,” Hayes also explained that digital

tokens were not securities because “[i]nstead of selling equity in the company producing a piece

of technology, the ICO sells an interest in the usage of the product itself.” Hayes continued that

teams “structure their tokens so they will not be construed as a security” and the tokens are not

securities “because it derives its value strictly from usage natively in an application(s) or protocol.

Without properly functioning technology, the token is fairy dust. There is no ownership in the

company producing the token, nor any income stream.”

       71.     SEC. Prior to its April 2019 pronouncement, the SEC too left uncertain whether

tokens, such as the Tokens, are securities. In fact, it was not until six months after the Framework

issued in April 2019, and more than two years after the relevant ICO began, that the SEC entered

into a settlement with Block.one (the issuer of ERC-20 token EOS), concluding in September 2019

that EOS’s $4.1 billion issuance constituted an unlawful unregistered offering.

       72.     Prior to April 2019, the SEC had not determined that ERC-20 tokens were

securities. On June 14, 2018, the Director of the SEC’s Corporation Finance Division, William

H. Hinman, explained that “the ICOs I am seeing, strictly speaking, the token—or coin or whatever

the digital information packet is called—all by itself is not a security.” On May 2, 2018, SEC

Commissioner Hester Peirce similarly expressed her view that not “all ICOs must be deemed

securities offerings.” Critically, Commissioner Peirce identified numerous open questions that

Issuers emphasized when arguing ERC-20 tokens are not securities, such as the utility of the token

in an incomplete or partially complete network.




                                                  20
         Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 21 of 57




        73.     Other Commentary. Other thought leaders in the space, such as the lawfully

registered broker-dealer Coinbase, opined in late 2016 that “we have considered the question of

whether issuance of a Blockchain Token prior to the existence of a system would constitute a

security. We have not found conclusive law on the subject, but believe that the better view is that

a non-security Blockchain Token does not become a security merely because the system as to

which it has rights has not yet been created or completed.”

        74.     In sum, before the SEC issued its Framework in April 2019, a reasonable investor

would not have concluded that ERC-20 tokens or the Token Futures were securities subject to the

securities laws. On the contrary, investors were confronted with representations both from issuers

and from crypto-asset discussions that would have led them reasonably to conclude that they were

not investing in securities.

        H.      The Tokens Are Securities

        75.     Within the last year, the SEC has clarified, with the benefit of labor-intensive

research and investigations, that the Tokens were securities. On April 3, 2019, the SEC published

its “Framework for ‘Investment Contract’ Analysis of Digital Assets,” in which it “provided a

framework for analyzing whether a digital asset is an investment contract and whether offers and

sales of a digital asset are securities transactions.”

        76.     Among the most significant statements in the Framework is its description of how

to analyze the various facts surrounding ICOs in making the determination of whether a given

digital asset (including an ERC-20 token) is a security. Under application of the Framework, the

Tokens were securities at issuance.

        77.     In the Framework, the SEC cautioned potential issuers: “If you are considering an

Initial Coin Offering, sometimes referred to as an ‘ICO,’ or otherwise engaging in the offer, sale,



                                                   21
         Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 22 of 57




or distribution of a digital asset, you need to consider whether the U.S. federal securities laws

apply.” The SEC explained the fundamentals of the Howey test:

                The U.S. Supreme Court’s Howey case and subsequent case law
                have found that an “investment contract” exists when there is the
                investment of money in a common enterprise with a reasonable
                expectation of profits to be derived from the efforts of others. The
                so-called “Howey test” applies to any contract, scheme, or
                transaction, regardless of whether it has any of the characteristics of
                typical securities. The focus of the Howey analysis is not only on
                the form and terms of the instrument itself (in this case, the digital
                asset) but also on the circumstances surrounding the digital asset and
                the manner in which it is offered, sold, or resold (which includes
                secondary market sales). Therefore, issuers and other persons and
                entities engaged in the marketing, offer, sale, resale, or distribution
                of any digital asset will need to analyze the relevant transactions to
                determine if the federal securities laws apply.

Investors who bought the Tokens invested money or other valuable consideration, such as bitcoin

and ether, in a common enterprise—the Issuers. Investors had a reasonable expectation of profit

based upon the efforts of the Issuers, including, among other things, the Issuers obtaining listing

of their ERC-20 tokens on crypto-asset exchanges.

                a.      ERC-20 Investors Invested Money

        78.     Investors in ERC-20 tokens made an investment of money or other valuable

consideration for purposes of Howey. The SEC Framework states: “The first prong of the Howey

test is typically satisfied in an offer and sale of a digital asset because the digital asset is purchased

or otherwise acquired in exchange for value, whether in the form of real (or fiat) currency, another

digital asset, or other type of consideration.”

        79.     Investors invested traditional and other digital currencies, such as bitcoin and ether,

to purchase the Tokens.




                                                   22
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 23 of 57




               b.      ERC-20 Investors Participated In A Common Enterprise

       80.     The SEC Framework states: “In evaluating digital assets, we have found that a

‘common enterprise’ typically exists.” This is “because the fortunes of digital asset purchasers

have been linked to each other or to the success of the promoter’s efforts.”

       81.     The Tokens are no different. Investors were passive participants in the Tokens’

ICOs, and the profits of each investor were intertwined with those of the Issuers and of other

investors. Issuers typically conceded in their whitepapers that they sold Tokens in order to fund

their operations and promote their networks and thereby increase the value of the issued ERC-20

tokens. Issuers typically were responsible for supporting the Tokens, pooled investors’ assets, and

controlled those assets. Issuers would also typically hold a significant stake in the Tokens, and

thus shared in the profits and risk of the project.

       82.     For example, promoters of the EOS token described the proceeds of their ICO as

“revenue” they would use to “offer[] developers and entrepreneurs the funding they need to create

community driven business leveraging EOSIO software.” That money, in return, “will be returned

value for the network.”

       83.     Similarly, the Status Network (“Status”) asserted that its governance structure

“empower[ed] stakeholders in the Status Network” by giving them rights akin to holders of voting

stock in a corporation. The whitepaper asserted that “[a] core part of the Status Network Token is

giving stakeholders the ability to choose the direction that the software is developed. The token is

used to make decisions on proposals, which can be made by any Stakeholder. . . . The amount of

tokens you hold at that time becomes your voting power for that decision.”

       84.     Accordingly, investors in the Tokens participated in a common enterprise by

purchasing the Tokens.



                                                  23
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 24 of 57




                 c.      Investors Purchased The Tokens With A Reasonable Expectation Of
                         Profit From Owning Them

       85.       As to “reasonable expectation of profits,” the SEC Framework states: “A purchaser

may expect to realize a return through participating in distributions or through other methods of

realizing appreciation on the asset, such as selling at a gain in a secondary market.”

       86.       Investors in the Tokens, including Plaintiffs and the Class, made their investment

with a reasonable expectation of profits. The Tokens were sold to investors prior to a network or

“ecosystem” being fully developed on which they could be used. For pre-functional tokens, such

as the Tokens at issue in the Amended Complaint, the primary purpose for purchasing such tokens

was to make a profit, rather than to utilize the tokens themselves for a task.

       87.       Alluding to the “AP” (the “Active Participant”), which is the promoter, sponsor, or

other third party that “provides essential managerial efforts that affect the success of the

enterprise”), the Framework identifies a series of intensely factual questions underscoring both the

time the SEC had spent considering these issues and the challenges a layperson would face in

analyzing whether a digital asset constitutes a security. In particular, the Framework lays out a

number of characteristics to assess whether the “reasonable expectation of profits” element is met

with respect to whether digital assets, thereby satisfy the Howey test:

       88.       The more the following characteristics are present, the more likely it is that

there is a reasonable expectation of profit:

             •   The digital asset gives the holder rights to share in the enterprise’s income
                 or profits or to realize gain from capital appreciation of the digital asset.

                 o    The opportunity may result from appreciation in the value of the
                      digital asset that comes, at least in part, from the operation,
                      promotion, improvement, or other positive developments in the
                      network, particularly if there is a secondary trading market that
                      enables digital asset holders to resell their digital assets and
                      realize gains.


                                                   24
Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 25 of 57




      o   This also can be the case where the digital asset gives the holder
          rights to dividends or distributions.

  •   The digital asset is transferable or traded on or through a secondary market
      or platform, or is expected to be in the future.

  •   Purchasers reasonably would expect that an AP’s efforts will result in
      capital appreciation of the digital asset and therefore be able to earn a return
      on their purchase.

  •   The digital asset is offered broadly to potential purchasers as compared to
      being targeted to expected users of the goods or services or those who have
      a need for the functionality of the network.

      o   The digital asset is offered and purchased in quantities indicative
          of investment intent instead of quantities indicative of a user of
          the network. For example, it is offered and purchased in
          quantities significantly greater than any likely user would
          reasonably need, or so small as to make actual use of the asset
          in the network impractical.

  •   There is little apparent correlation between the purchase/offering price of
      the digital asset and the market price of the particular goods or services that
      can be acquired in exchange for the digital asset.

  •   There is little apparent correlation between quantities the digital asset
      typically trades in (or the amounts that purchasers typically purchase) and
      the amount of the underlying goods or services a typical consumer would
      purchase for use or consumption.

  •   The AP has raised an amount of funds in excess of what may be needed to
      establish a functional network or digital asset.

  •   The AP is able to benefit from its efforts as a result of holding the same
      class of digital assets as those being distributed to the public.

  •   The AP continues to expend funds from proceeds or operations to enhance
      the functionality or value of the network or digital asset.

  •   The digital asset is marketed, directly or indirectly, using any of the
      following:

      o   The expertise of an AP or its ability to build or grow the value
          of the network or digital asset.

      o   The digital asset is marketed in terms that indicate it is an
          investment or that the solicited holders are investors.


                                        25
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 26 of 57




               o   The intended use of the proceeds from the sale of the digital asset
                   is to develop the network or digital asset.

               o   The future (and not present) functionality of the network or
                   digital asset, and the prospect that an AP will deliver that
                   functionality.

               o   The promise (implied or explicit) to build a business or operation
                   as opposed to delivering currently available goods or services
                   for use on an existing network.

               o   The ready transferability of the digital asset is a key selling
                   feature.

               o   The potential profitability of the operations of the network, or
                   the potential appreciation in the value of the digital asset, is
                   emphasized in marketing or other promotional materials.

               o   The availability of a market for the trading of the digital asset,
                   particularly where the AP implicitly or explicitly promises to
                   create or otherwise support a trading market for the digital asset.

       89.     The SEC Framework clarifies that investors purchased the Tokens with a

reasonable expectation of profits.

       90.     For example, the “ready transferability of the” Tokens was promoted by Issuers as

a “key selling feature.” Status, for instance, told investors the SNT tokens “will be transferrable 7

days after the end of the Contribution Period.”

       91.     The Tokens also “emphasized” the “potential appreciation in the value of the digital

asset” in their marketing materials. Status, for example, compared itself to highly successful

enterprises such as Facebook and the Line messaging app, and asserted that it could “design

mechanisms for growth that have been tried and tested.” The issuer of EOS tokens, also touted

the potential for EOS tokens to increase in value:

               A blockchain using EOS.IO software also awards block producers tokens
               every time they produce a block. The value of the tokens will impact the
               amount of bandwidth, storage, and computation a producer can afford to
               purchase; this model naturally leverages rising token values to increase
               network performance.

                                                  26
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 27 of 57




       92.     ERC-20 tokens were also not described as “delivering currently available goods or

services for use on an existing network,” but rather explained as raising capital necessary “to build

a business or operation.” As an example, the Status whitepaper asserted that “the Status mobile

Ethereum client” was “well suited for mass adoption,” and that the “core team and the Status

community are committed to ensuring that the SNT token adds value to the platform and drives

network effects.” Under the SEC’s Framework, the Tokens were securities under federal and state

securities laws.

               d.      Investors Expected Profits From The Tokens To Be Derived From
                       The Managerial Efforts Of Issuers

       93.     The SEC Framework provides that the “inquiry into whether a purchaser is relying

on the efforts of others focuses on two key issues: Does the purchaser reasonably expect to rely

on the efforts of an [Active Participant]? Are those efforts ‘the undeniably significant ones, those

essential managerial efforts which affect the failure or success of the enterprise,’ as opposed to

efforts that are more ministerial in nature?”

       94.     Investors’ profits in the Tokens were to be derived from the managerial efforts of

others—specifically the Issuers, their co-founders, and their development teams.            ERC-20

investors relied on the managerial and entrepreneurial efforts of the Issuers and their executive and

development teams to manage and develop the projects funded by the Tokens’ ICOs.

       95.     Issuers’ executive teams typically held themselves out to investors as experts in the

blockchain and crypto field. Investors in the Tokens reasonably expected the Issuers’ development

teams to provide significant managerial efforts after the Tokens’ launch.

       96.     The SEC explained in its Framework, further underlining the depth of study the

agency had devoted to the matter over the years and the complexity of such legal analysis from




                                                 27
         Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 28 of 57




the perspective of a reasonable investor, that the more of the following characteristics that are

present, “the more likely it is that a purchaser of a digital asset is relying on the ‘efforts of others’”:

            •   An AP is responsible for the development, improvement (or enhancement),
                operation, or promotion of the network, particularly if purchasers of the
                digital asset expect an AP to be performing or overseeing tasks that are
                necessary for the network or digital asset to achieve or retain its intended
                purpose or functionality.
                o   Where the network or the digital asset is still in development and
                    the network or digital asset is not fully functional at the time of
                    the offer or sale, purchasers would reasonably expect an AP to
                    further develop the functionality of the network or digital asset
                    (directly or indirectly). This particularly would be the case
                    where an AP promises further developmental efforts in order for
                    the digital asset to attain or grow in value.
            •   There are essential tasks or responsibilities performed and expected to be
                performed by an AP, rather than an unaffiliated, dispersed community of
                network users (commonly known as a “decentralized” network).
            •   An AP creates or supports a market for, or the price of, the digital asset.
                This can include, for example, an AP that: (1) controls the creation and
                issuance of the digital asset; or (2) takes other actions to support a market
                price of the digital asset, such as by limiting supply or ensuring scarcity,
                through, for example, buybacks, “burning,” or other activities.
            •   An AP has a lead or central role in the direction of the ongoing development
                of the network or the digital asset. In particular, an AP plays a lead or
                central role in deciding governance issues, code updates, or how third
                parties participate in the validation of transactions that occur with respect to
                the digital asset.
            •   An AP has a continuing managerial role in making decisions about or
                exercising judgment concerning the network or the characteristics or rights
                the digital asset represents including, for example:
                o   Determining whether and how to compensate persons providing
                    services to the network or to the entity or entities charged with
                    oversight of the network.
                o   Determining whether and where the digital asset will trade. For
                    example, purchasers may reasonably rely on an AP for liquidity,
                    such as where the AP has arranged, or promised to arrange for,
                    the trading of the digital asset on a secondary market or platform.
                o   Determining who will receive additional digital assets and under
                    what conditions.
                o   Making or contributing to managerial level business decisions,
                    such as how to deploy funds raised from sales of the digital asset.
                                                    28
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 29 of 57




                 o   Playing a leading role in the validation or confirmation of
                     transactions on the network, or in some other way having
                     responsibility for the ongoing security of the network.
                 o   Making other managerial judgements or decisions that will
                     directly or indirectly impact the success of the network or the
                     value of the digital asset generally.
             •   Purchasers would reasonably expect the AP to undertake efforts to promote
                 its own interests and enhance the value of the network or digital asset, such
                 as where:
                 o   The AP has the ability to realize capital appreciation from the
                     value of the digital asset. This can be demonstrated, for
                     example, if the AP retains a stake or interest in the digital asset.
                     In these instances, purchasers would reasonably expect the AP
                     to undertake efforts to promote its own interests and enhance the
                     value of the network or digital asset.
                 o   The AP distributes the digital asset as compensation to
                     management or the AP’s compensation is tied to the price of the
                     digital asset in the secondary market. To the extent these facts
                     are present, the compensated individuals can be expected to take
                     steps to build the value of the digital asset.
                 o   The AP owns or controls ownership of intellectual property
                     rights of the network or digital asset, directly or indirectly.
                 o   The AP monetizes the value of the digital asset, especially where
                     the digital asset has limited functionality.

       97.       Shifting its focus to the numerous facts bearing on the nature of the digital asset at

issue, the SEC explained still further:

                 Although no one of the following characteristics of use or consumption is
                 necessarily determinative, the stronger their presence, the less likely the
                 Howey test is met:

                 •   The distributed ledger network and digital asset are fully developed and
                     operational.

                 •   Holders of the digital asset are immediately able to use it for its intended
                     functionality on the network, particularly where there are built-in
                     incentives to encourage such use.

                 •   The digital assets’ creation and structure is designed and implemented
                     to meet the needs of its users, rather than to feed speculation as to its
                     value or development of its network. For example, the digital asset can


                                                   29
Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 30 of 57




         only be used on the network and generally can be held or transferred
         only in amounts that correspond to a purchaser’s expected use.

     •   Prospects for appreciation in the value of the digital asset are limited.
         For example, the design of the digital asset provides that its value will
         remain constant or even degrade over time, and, therefore, a reasonable
         purchaser would not be expected to hold the digital asset for extended
         periods as an investment.

     •   With respect to a digital asset referred to as a virtual currency, it can
         immediately be used to make payments in a wide variety of contexts, or
         acts as a substitute for real (or fiat) currency.

         o   This means that it is possible to pay for goods or services
             with the digital asset without first having to convert it to
             another digital asset or real currency.

         o   If it is characterized as a virtual currency, the digital asset
             actually operates as a store of value that can be saved,
             retrieved, and exchanged for something of value at a later
             time.

     •   With respect to a digital asset that represents rights to a good or service,
         it currently can be redeemed within a developed network or platform to
         acquire or otherwise use those goods or services. Relevant factors may
         include:

         o   There is a correlation between the purchase price of the
             digital asset and a market price of the particular good or
             service for which it may be redeemed or exchanged.

         o   The digital asset is available in increments that correlate with
             a consumptive intent versus an investment or speculative
             purpose.

         o   An intent to consume the digital asset may also be more
             evident if the good or service underlying the digital asset can
             only be acquired, or more efficiently acquired, through the
             use of the digital asset on the network.

     •   Any economic benefit that may be derived from appreciation in the
         value of the digital asset is incidental to obtaining the right to use it for
         its intended functionality.

     •   The digital asset is marketed in a manner that emphasizes the
         functionality of the digital asset, and not the potential for the increase in
         market value of the digital asset.


                                        30
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 31 of 57




               •   Potential purchasers have the ability to use the network and use (or have
                   used) the digital asset for its intended functionality.

               •   Restrictions on the transferability of the digital asset are consistent with
                   the asset’s use and not facilitating a speculative market.

               •   If the AP facilitates the creation of a secondary market, transfers of the
                   digital asset may only be made by and among users of the platform.

       98.     Purchasers of pre-functional tokens necessarily rely on the managerial efforts of

others to realize value from their investments. The success of these managerial efforts in

developing the networks on which these tokens will operate is the primary factor in their price,

that is, until such tokens transition into being functional utility tokens. Each of the Tokens was a

security at issuance because profit from the Tokens would be derived primarily from the

managerial efforts of the Issuer teams developing the associated networks on which the Tokens

would function, rather than having their profit derived from market forces of supply and demand,

such as might affect the price of a commodity such as gold (or Bitcoin).

       99.     This dependency on the managerial efforts of the Issuer, however, was not apparent

at issuance to a reasonable investor. Considering the limited available information about how

these Tokens were designed and intended to operate, if such an investor were even able to interpret

the relevant law at the time, a reasonable investor lacked sufficient bases to conclude whether the

Tokens were securities until the platform at issue, and its relevant “ecosystem,” had been given

time to develop. In the interim, the investor lacked the facts necessary to conclude—let alone

formally allege in court—that the Tokens she had acquired were securities. It was only after the

passage of some significant amount of time, and only with more information about the Issuer’s

intent, process of management, and lack of success in allowing decentralization to arise, that an

investor could reasonably determine that a Token that was advertised as something other than a

security was a security all along.


                                                 31
         Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 32 of 57




        100.    The EOS Token is a prime example. At the time of the EOS ICO, EOS had no

functional software product available—instead, EOS told its investors it would use the proceeds

of the ICO to develop the promised software, which would in turn make the Tokens more valuable

to investors.

        101.    The Issuers of the Status SNT Tokens likewise wrote in its whitepaper it had only

an “alpha” build of its product, but with the funds raised through its ICO, it hoped its technology

would “reach[] widespread mobile use.” The whitepaper continued: “Funds raised during the

Contribution Period will be used solely for the development and benefit of the Status Network.”

        102.    However complex the resolution of the issue would strike a reasonable investor, the

Tokens satisfy most if not all of the factors the SEC described in the Framework as relevant to its

determination that a digital asset is a security.

        I.      Each Token Is A Security

                a.      EOS

        103.    The EOS ICO has been widely reported as the largest ICO to date, having raised

over $4 billion assets from the sale of unregistered EOS tokens from June 2017 through July 2018.

EOS derivatives were listed on BitMEX as early as June 23, 2017.

        104.    EOS tokens were advertised as being an improvement on Bitcoin, Ethereum, and

other crypto-assets. In addition to claiming EOS’s technical superiority over other crypto-assets,

EOS’s issuer, Block.one, publicly stated that it would use the funds raised through the ICO to

continue to enhance the EOS software and support the growth of the platform.




                                                    32
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 33 of 57




       105.      In the EOS Token Purchase Agreement, the issuers of EOS tokens made the

following representations concerning the development of EOSIO:




       106.      At the time of the EOS ICO, Block.one took advantage of the market’s lack of

understanding and awareness concerning how crypto-assets worked. With promises that EOS

would be better than other crypto-assets, many individuals were unaware that EOS tokens had

fundamentally different features than other crypto-assets, including being more centralized than

Bitcoin or Ethereum. One of these primary differences is that all EOS tokens were issued by

Block.one at creation at very little economic cost—and enormous potential upside—to the

Block.one founders.

       107.      The creation of EOS tokens thus occurred through a centralized process, in contrast

to Bitcoin and Ethereum. This would not have been apparent at issuance, however, to a reasonable

investor. Rather, it was only after the passage of time and disclosure of additional information

about the issuer’s intent, process of management, and success in allowing decentralization to arise

that a reasonable purchaser could know that he or she had acquired a security. Purchasers were

thereby misled into believing that EOS was something other than a security, when it was a security.

       108.      Investors purchased EOS tokens with the reasonable expectation that they would

make a profit.




                                                 33
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 34 of 57




       109.     EOS token holders stood to share in potential profits from the successful launch of

the EOS token. A reasonable investor would have been motivated, at least in part, by the prospect

of profits on their investment in the EOS ecosystem.

       110.     EOS tokens were described as a technologically superior version of the Bitcoin and

Ethereum blockchains.      The issuers’ statements fueled speculation that EOS was the next

“Ethereum or Bitcoin,” with one commentator referring to EOS as “The Ethereum Killer.”

       111.     Investors’ profits were to be derived from the managerial efforts of others—

Block.one, its co-founders, and the Block.one development team. Investors in EOS relied on the

managerial and entrepreneurial efforts of Block.one and its executive and development team to

manage and develop the EOS software.

       112.     Investors in EOS reasonably expected Block.one and Block.one’s development

team to provide significant managerial efforts after EOS’s launch.

       113.     The expertise of the issuers was critical in monitoring the operation of EOS,

promoting EOS, and deploying investor funds. Investors had little choice but to rely on their

expertise. The EOS protocol and governance structure were predetermined before the ICO was

launched.

       114.     Accordingly, under the SEC’s Framework, the EOS token was a security.

       115.     Indeed, on September 30, 2019, the SEC found that Block.one had violated the

Securities Act through its unregistered sale of EOS to U.S. investors.           Among the SEC’s

conclusions were the following:

            •   “A number of US investors participated in Block.one’s ICO.”

            •   “Companies that offer or sell securities to US investors must comply with the
                securities laws, irrespective of the industry they operate in or the labels they place
                on the investment products they offer.”


                                                 34
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 35 of 57




           •   “Block.one did not provide ICO investors the information they were entitled to as
               participants in a securities offering.”

           •   “[EOS] Tokens were securities under the federal securities laws.”

           •   “A purchaser in the offering of [EOS] Tokens would have had a reasonable
               expectation of obtaining a future profit based upon Block.one’s efforts, including
               its development of the EOSIO software and its promotion of the adoption and
               success of EOSIO and the launch of the anticipated EOSIO blockchains.”

           •   “Block.one violated Sections 5(a) and 5(c) of the Securities Act by offering and
               selling these securities without having a registration statement filed or in effect with
               the Commission or qualifying for an exemption from registration.”

Block.one consented to a settlement whereby it would pay $24 million to the SEC. The SEC

enforcement action occurred over two years after Block.one began selling EOS to the public,

further underscoring the complexity of these issues for lay investors.

       116.    The SEC’s September 30, 2019 settlement with Block.one reflected the SEC’s

“Framework” for analyzing whether digital assets, and in particular ERC-20 tokens, constitute

securities. Consistent with that Framework, the SEC determined that EOS tokens are securities

and that Block.one had violated the Securities Act by failing to register them. Accordingly, the

derivatives of EOS offered and sold by BitMEX are also securities.

               b.     Status (SNT)

       117.    Status’s SNT token ICO has been widely reported as one of the largest ICOs to

date, having raised over $100 million in assets from the sale of unregistered SNT tokens over a

24-hour period from June 20 to June 21, 2017.

       118.    Derivatives of SNT tokens were listed on BitMEX since as early as June 8, 2017.

       119.    Status made statements suggesting that SNT tokens were similar to Bitcoin,

Ethereum, and other cryptocurrencies. For example, the SNT whitepaper asserted that SNT was

“[i]nspired by one of Satoshi Nakamoto’s original suggested use cases for Bitcoin”; “organized


                                                 35
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 36 of 57




around smart contracts running on Ethereum”; “the first ever mobile Ethereum client,” which

“connects directly to the Ethereum network”; and that “Status and Ethereum provide the

foundation necessary to give all stakeholders in a socioeconomic network equal footing.” In

addition, the SNT whitepaper asserted that “the Status mobile Ethereum client” was “well suited

for mass adoption,” and that the “core team and the Status community are committed to ensuring

that the SNT token adds value to the platform and drives network effects.”

       120.      At the time of the SNT ICO, Status took advantage of the market’s lack of

understanding and awareness concerning how crypto-assets worked. With representations that

SNT would be similar to other crypto-assets, many individuals were unaware that SNT tokens had

fundamentally different features than other crypto-assets, including being more centralized than

Bitcoin or Ethereum. One of these primary differences is that all SNT tokens were issued by Status

at creation at very little economic cost—and enormous potential upside—to the Status founders,

Jarrad Hope and Carl Bennetts.

       121.      The creation of SNT tokens thus occurred through a centralized process, in contrast

to Bitcoin and Ethereum, which increase through a decentralized process as numerous users

engage in mining and other efforts to build the ecosystem. Although the centralized process by

which SNT tokens were created is relevant for determining that they are securities, it was only

after the passage of time and disclosure of additional information about the issuer’s intent, process

of management, and success, or lack thereof, in allowing decentralization in its network to arise

that a reasonable purchaser could know that he or she had acquired a security. Purchasers were

thereby misled into believing that SNT was something other than a security, when it was a security.

       122.      Investors purchased SNT tokens with the reasonable expectation that they would

make a profit.



                                                 36
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 37 of 57




       123.    SNT token holders stood to share in potential profits from the successful launch of

the SNT token. A reasonable investor would have been motivated, at least in part, by the prospect

of profits on their investment in the SNT ecosystem.

       124.    Investors’ profits were to be derived from the managerial efforts of others—Status,

its co-founders, Hope and Bennetts, and the Status development team. Investors in SNT relied on

the managerial and entrepreneurial efforts of Status and its executive and development team to

manage and develop the SNT software. Indeed, both Hope’s and Bennett’s biographies were

featured in the Status whitepaper and were held out to be integral parts of the success of SNT. The

whitepaper emphasized that “Carl and Jarrad, the co-founders of Status, have had a working

relationship for 6 years on various projects, and 3 of those years were spent operating a software

distribution network, driving over 20 million installs to various software offerings, the profits of

which were used to fund Status and our team of 10 until this point. During the operation of this

business we were uniquely positioned to see firsthand how personal data on the internet is bought

and sold and how users are acquired and retained.”

       125.    Investors in SNT thus reasonably expected Status, co-founders Hope and Bennetts,

and Status’s development team to provide significant managerial efforts after SNT’s launch.

       126.    The expertise of the issuers was critical in monitoring the operation of SNT,

promoting SNT, and deploying investor funds. Investors had little choice but to rely on their

expertise. The SNT protocol and governance structure were predetermined before the ICO was

launched.

       127.    Accordingly, under the SEC’s Framework, the SNT token, and thus BitMEX’s

derivatives referencing it, were and are securities.




                                                 37
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 38 of 57




       J. The Class Has Suffered Substantial Damages

       128.    As a direct result of Defendants’ operation of an unregistered exchange selling

derivatives of unregistered securities, Plaintiffs and members of the Class—many of whom are

retail investors who lack the technical and financial sophistication necessary to have evaluated the

risks associated with their investments in the Token Futures—have suffered significant damages

in an amount to be proven at trial.

       129.    Many of these derivative positions lost value after they were purchased. Plaintiffs

are entitled to rescission of the transactions in which they purchased these unregistered securities.

       130.    To the extent Plaintiffs still hold any Token Futures on BitMEX, they hereby

demand rescission and make any necessary tender of the Token Futures.

 V.    CLASS ALLEGATIONS

       131.    Plaintiffs bring this action as a class action pursuant to Federal Rule Civil Procedure

23 and seek certification of the following Class: All persons who purchased securities futures

products tied to EOS or SNT on BitMEX in domestic U.S. transactions between June 8, 2017 and

the present. Accordingly, the Class Period is June 8, 2017 through the present.

       132.    Excluded from the Class are Defendants, their officers and directors, and members

of their immediate families or their legal representatives, heirs, successors, or assigns and any

entity in which Defendants have or had a controlling interest.

       133.    Plaintiffs reserve the right to amend the Class definition if investigation or

discovery indicate that the definition should be narrowed, expanded, or otherwise modified.

       134.    The members of the Class are so numerous that joinder of all members is

impracticable. The precise number of Class members is unknown to Plaintiffs at this time, but it

is believed to be in the tens of thousands.



                                                 38
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 39 of 57




       135.     Members of the Class are readily ascertainable and identifiable members of the

Class may be identified by publicly accessible blockchain ledger information and records

maintained by Defendants or its agents. They may be notified of the pendency of this action by

electronic mail using a form of notice customarily used in securities class actions.

       136.     Plaintiffs’ claims are typical of the claims of the Class members as all members are

similarly affected by Defendants’ respective wrongful conduct in violation of the laws complained

of herein. Plaintiffs do not have any interest that is in conflict with the interests of the members

of the Class.

       137.     Plaintiffs and members of the Class sustained damages from Defendants’ common

course of unlawful conduct.

       138.     Plaintiffs have fairly and adequately protected, and will continue to fairly and

adequately protect, the interests of the members of the Class and have retained counsel competent

and experienced in class actions and securities litigation. Plaintiffs have no interests antagonistic

to or in conflict with those of the Class.

       139.     Plaintiffs seek declaratory relief for themselves and the Class, asking the Court to

declare their purchase agreements with BitMEX void, such that prosecuting separate actions by or

against individual members of the Class would create a risk of inconsistent or varying

adjudications with respect to individual members of the Class that would establish incompatible

standards of conduct for BitMEX; and BitMEX has acted on grounds that apply generally to the

Class, so that the declaratory relief is appropriate respecting the Class as a whole.

       140.     Common questions and answers of law and fact exist as to all members of the Class

and predominate over any questions solely affecting individual members of the Class, including

but not limited to the following:



                                                 39
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 40 of 57




           •   Whether the Tokens, and BitMEX’s Token Futures, are securities under federal and

               state law;

           •   Whether BitMEX operated as an unregistered exchange;

           •   Whether BitMEX operated as an unregistered broker-dealer;

           •   Whether BitMEX offered or sold Token Futures to members of the Class;

           •   Whether the members of the Class suffered damages as a result of Defendants’

               conduct in violation of federal and state law; and

           •   Whether the Class members are entitled to void their purchase agreements with

               BitMEX and to recover the monies they paid thereunder.

       141.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by some of the individual Class members may be relatively small, the expense

and burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs done to them.

       142.    There will be no difficulty in the management of this action as a class action.

                                   FIRST CAUSE OF ACTION
                             Unregistered Offer and Sale of Securities
                            Sections 5 and 12(a)(1) of the Securities Act
                                             (BitMEX)

       143.    Plaintiffs reallege the allegations above.

       144.    Section 5(a) of the Securities Act states: “Unless a registration statement is in effect

as to a security, it shall be unlawful for any person, directly or indirectly (1) to make use of any

means or instruments of transportation or communication in interstate commerce or of the mails

to sell such security through the use or medium of any prospectus or otherwise; or (2) to carry or

cause to be carried through the mails or in interstate commerce, by any means or instruments of

                                                 40
         Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 41 of 57




transportation, any such security for the purpose of sale or for delivery after sale.” 15 U.S.C.

§ 77e(a).

        145.    Section 5(c) of the Securities Act states: “It shall be unlawful for any person,

directly or indirectly, to make use of any means or instruments of transportation or communication

in interstate commerce or of the mails to offer to sell or offer to buy through the use or medium of

any prospectus or otherwise any security, unless a registration statement has been filed as to such

security, or while the registration statement is the subject of a refusal order or stop order or (prior

to the effective date of the registration statement) any public proceeding or examination under

section 77h of this title.” Id. § 77e(c).

        146.    When issued, the Tokens were and are securities within the meaning of Section

2(a)(1) of the Securities Act, id. § 77b(a)(1). BitMEX’s Token Futures also were and are securities

as defined by Section 77b(1). BitMEX promoted, solicited, or sold purchases of Token Futures

from Plaintiffs and members of the Class. BitMEX thus directly or indirectly made use of means

or instruments of transportation or communication in interstate commerce or of the mails, to offer

to sell or to sell securities derivative products, or to carry or cause such securities to be carried

through the mails or in interstate commerce for the purpose of sale or for delivery after sale. No

registration statements have been filed with the SEC or have been in effect with respect to any of

the offerings alleged herein.

        147.    Section 12(a)(1) of the Securities Act provides in relevant part: “Any person who

offers or sells a security in violation of Section 77e of this title . . . shall be liable, subject to

subsection (b), to the person purchasing such security from him, who may sue either at law or in

equity in any court of competent jurisdiction, to recover the consideration paid for such security




                                                  41
         Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 42 of 57




with interest thereon, less the amount of any income received thereon, upon the tender of such

security, or for damages if he no longer owns the security.” Id. § 77l(a)(1).

        148.    Accordingly, BitMEX has violated Sections 5(a), 5(c), and 12(a)(1) of the

Securities Act, id. §§ 77e(a), 77e(c), and 77l(a)(1).

        149.    Plaintiffs and the Class seek rescissory damages on purchases of any Token Futures

through BitMEX in domestic U.S. transactions within the last three years and within one year from

when an investor could adequately plead that a Token Future is a security. Id. § 77m.

                                 SECOND CAUSE OF ACTION
                           Contracts With an Unregistered Exchange
                           Sections 5, 6, and 29(b) of the Exchange Act
                                             (BitMEX)

        150.    Plaintiffs reallege the allegations above.

        151.    In relevant part, Section 5 of the Exchange Act makes it unlawful “for any . . .

exchange, directly or indirectly, to make use of . . . any means or instrumentality of interstate

commerce for the purpose of using any facility of an exchange within or subject to the jurisdiction

of the United States to effect any transaction in a security . . . unless such exchange (1) is registered

as national securities exchange under Section 78f of this title, or (2) is exempted from such

registration.” 15 U.S.C. § 78e. An “exchange” is any entity that “constitutes, maintains, or

provides a market place or facilities for bringing together purchasers and sellers of securities.” 17

C.F.R. § 240.3b-16.

        152.    BitMEX has made use of means and instrumentalities of interstate commerce for

the purpose of using a facility of an exchange within and subject to the jurisdiction of the United

States throughout the Class Period, including because BitMEX has operated as an exchange

throughout the Class Period through the utilization of the Internet within, and multiple servers

throughout, the United States.

                                                   42
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 43 of 57




       153.    BitMEX has thus made use of such means and instrumentality without being

registered as national securities exchange under Section 78f and without any exemption from such

registration requirement.

       154.    In the course of operating as an unregistered exchange within and subject to the

jurisdiction of the United States, BitMEX has entered into contracts with the members of the Class

pursuant to which the members purchased Token Futures through BitMEX and paid BitMEX fees

for the use of its exchange. The parties to these contracts thus reached an agreement whereby and

pursuant to which BitMEX was operating in violation of Section 5 of the Exchange Act, and

whereby and pursuant to which these parties were continuing a practice in violation of Section 5

of the Exchange Act.

       155.    The foregoing contracts were made in violation of Section 5 of the Exchange Act,

and their performance involves the violation of Section 5, and the continuation of a practice in

violation of Section 5, because BitMEX entered into them for the purpose of operating, and as

operating, as an unlicensed exchange in violation of Section 5; and because the parties to the

contracts reached agreements whereby and pursuant to which BitMEX would be and was operating

in violation of Section 5.

       156.    Additionally, Section 6 of the Exchange Act states, “It shall be unlawful for any

person to effect transactions in security futures products that are not listed on a national securities

exchange or a national securities association registered pursuant to Section 78o-3(a) of this title.”

15 U.S.C. § 78f (h)(1). None of the assets on which the Token Futures were based were listed on

a national securities exchange or a national securities association. Defendants accordingly violated

Section 6 in effecting these transactions.




                                                  43
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 44 of 57




       157.      Section 29(b) of the Exchange Act provides in relevant part that “[e]very contract

made in violation of any provision of this chapter . . . and every contract (including any contract

for listing a security on an exchange) . . . the performance of which involves the violations of, or

the continuance of any relationship or practice in violation of, any provision of this chapter . . .

shall be void . . . as regards the rights of any person who, in violation of any such provision, . . .

shall have made or engaged in the performance of such contract.” Id. § 78cc.

       158.      Section 29(b) affords Plaintiffs and the Class the right, which they hereby pursue,

to void their purchase agreements with BitMEX and to recover, as rescissory damages, the fees

they have paid under those contracts.

       159.      Plaintiffs and the Class seek to void contracts and recover damages for purchases

of Token Futures through BitMEX in domestic U.S. transactions within the last three years and

within one year from when an investor could adequately plead that a Token Future is a security.

Id. § 78cc(b).

                                  THIRD CAUSE OF ACTION
                                Unregistered Broker and Dealer
                         Sections 15(a)(1) and 29(b) of the Exchange Act
                                            (BitMEX)

       160.      Plaintiffs reallege the allegations above.

       161.      In relevant part, with respect to a broker or dealer who is engaged in interstate

commerce in using the facility of an exchange, Section 15(a)(1) of the Exchange Act makes it

unlawful “for any broker or dealer . . . to make use of . . . any means or instrumentality of interstate

commerce to effect any transactions in, or to induce or attempt to induce the purchase or sale of,

any security . . . unless such broker or dealer is registered in accordance with subsection (b) of this

section.” 15 U.S.C. § 78o(a)(1).




                                                   44
         Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 45 of 57




        162.    As a broker-dealer engaged in interstate commerce using the facility of an

exchange, and without being registered in accordance with subsection (b) of Section 15 of the

Exchange Act, throughout the Class Period, BitMEX has made use of means and instrumentalities

of interstate commerce to effect transactions in, and to induce or attempt to induce the purchase or

sale of, securities.

        163.    A “broker” includes an entity “engaged in the business of effecting transactions in

securities for the account of others.” Id. § 78(a)(4)(A). In addition, an entity is a broker if it assists

issuers with structuring a securities offering, identifies potential purchasers, or advertises a

securities offering. BitMEX has operated as a broker during the Class Period by facilitating the

sale of derivatives referencing digital assets, including by marketing the derivatives, creating

derivatives contracts, and making margin calls and liquidating positions for traders.

        164.    In the course of operating as an unregistered broker-dealer BitMEX has entered

into contracts with the members of the Class pursuant to which the members purchased Token

Futures through BitMEX and paid BitMEX fees for the use of its exchange. The parties to these

contracts thus reached an agreement whereby and pursuant to which BitMEX was operating in

violation of Section 15(a)(1) of the Exchange Act.

        165.    The foregoing contracts were made in violation of Section 5 of the Exchange Act,

and their performance involves the violation of Section 5, and the continuation of a practice in

violation of Section 5, because BitMEX entered into them for the purpose of operating, and as

operating, as an unlicensed exchange in violation of Section 5; and because the parties to the

contracts reached agreements whereby and pursuant to which BitMEX would be and was operating

in violation of Section 5.




                                                   45
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 46 of 57




       166.      Section 29(b) of the Exchange Act provides in relevant part that “[e]very contract

made in violation of any provision of this chapter … and every contract (including any contract

for listing a security on an exchange) … the performance of which involves the violations of, or

the continuance of any relationship or practice in violation of, any provision of this chapter . . .

shall be void . . . as regards the rights of any person who, in violation of any such provision, . . .

shall have made or engaged in the performance of such contract.” Id. § 78cc.

       167.      Section 29(b) affords Plaintiffs and the Class the right, which they hereby pursue,

to void their purchase agreements with BitMEX and to recover, as rescissory damages, the fees

they have paid under those contracts.

       168.      Plaintiffs and the Class seek to void contracts and recover damages for purchases

of Token Futures through BitMEX in domestic U.S. transactions within the last three years and

within one year from when an investor could adequately plead that a Token Future is a security.

Id. § 78cc(b).

                                  FOURTH CAUSE OF ACTION
                             Control Person Liability for Violations of
                            Sections 5 and 12(a)(1) of the Securities Act
                           (Arthur Hayes, Ben Delo, and Samuel Reed)

       169.      Plaintiffs reallege the allegations above.

       170.      This Count is asserted against Arthur Hayes, Ben Delo, and Samuel Reed (the

“Individual Defendants”) for violations of Section 15 of the Securities Act, 15 U.S.C. § 77o.

       171.      Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts, at the time of the wrongs alleged herein,

and as set forth herein, had the power and authority to direct the management and activities of

BitMEX and its employees, and to cause BitMEX to engage in the wrongful conduct complained




                                                   46
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 47 of 57




of herein. Each Individual Defendant had and exercised the power and influence to cause the

unlawful solicitation of various ERC-20 tokens as described herein.

       172.    The Individual Defendants have the power to direct or cause the direction of the

management and policies of BitMEX.

       173.    The Individual Defendants, separately or together, have sufficient influence to have

caused BitMEX to solicit transactions of securities.

       174.    The Individual Defendants, separately or together, jointly participated in, and/or

aided and abetted, BitMEX’s solicitation of securities.

       175.    By virtue of the conduct alleged herein, the Individual Defendants are liable for the

wrongful conduct complained of herein and are liable to Plaintiffs and the Class for rescission

and/or damages suffered.

                                FIFTH CAUSE OF ACTION
                          Control Person Liability for Violations of
                               Section 20 of the Exchange Act
                         (Arthur Hayes, Ben Delo, and Samuel Reed)

       176.    Plaintiffs reallege the allegations above.

       177.    This Count is asserted against the Individual Defendants for violations of Section

20 of the Exchange Act, 15 U.S.C. § 78t(a).

       178.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts, at the time of the wrongs alleged herein,

and as set forth herein, had the power and authority to direct the management and activities of

BitMEX and its employees, and to cause BitMEX to engage in the wrongful conduct complained

of herein. Each Individual Defendant had and exercised the power and influence to cause the

unlawful sales of securities on an unregistered exchange as described herein.




                                                 47
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 48 of 57




       179.    The Individual Defendants have the power to direct or cause the direction of the

management and policies of BitMEX.

       180.    The Individual Defendants, separately or together, have sufficient influence to have

either caused BitMEX to register as an exchange or prevented BitMEX from effecting transactions

of securities as an unregistered exchange.

       181.    The Individual Defendants, separately or together, jointly participated in, and/or

aided and abetted, BitMEX’s failure to register as an exchange and BitMEX’s offer of securities

on an unregistered exchange.

       182.    By virtue of the conduct alleged herein, the Individual Defendants are liable for the

wrongful conduct complained of herein and are liable to Plaintiffs and the Class for rescission

and/or damages suffered.

                                 SIXTH CAUSE OF ACTION
                            Unregistered Offer and Sale of Securities
                                    N.J. Stat. Ann. § 49:3-71
                                           (BitMEX)

       183.    Plaintiffs reallege the allegations above.

       184.    The New Jersey Uniform Securities Law forbids the offer or sale of unregistered

securities. N.J. Stat. Ann. § 49:3-60. Any person who unlawfully offers or sells an unregistered

security is liable to the purchaser for “the consideration paid for the security …, together with

interest set at the rate established for interest on judgments for the same period by the Rules

Governing the Courts of the State of New Jersey from the date of payment of the consideration for

the . . . security, and costs, less the amount of any income received on the security, upon the tender

of the security and any income received from … the security, or for damages if he no longer owns

the security.” Id. § 49:3-71(a)(1), (c).




                                                 48
          Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 49 of 57




          185.   When issued, the Token Futures were securities within the meaning of N.J. Stat.

Ann. § 49:3-49(m). BitMEX sold or solicited purchases of the Token Futures to Plaintiffs and

members of the Class. The Token Futures were neither registered as required under the New

Jersey Uniform Securities Law nor subject to any exemption from registration.

          186.   The Token Futures were offered or sold in the State of New Jersey, including

without limitation through solicitations directed by BitMEX to New Jersey and received in New

Jersey.

          187.   Accordingly, BitMEX has violated the New Jersey Uniform Securities Law

through BitMEX’s sale of unregistered securities.

          188.   Neither Plaintiffs nor any Class member received, at a time when they owned any

Token Futures, a written offer to refund the consideration paid, together with interest at the rate

established for interest on judgments for the same period by the Rules Governing the Courts of the

State of New Jersey at the time the offer was made, from the date of payment, less the amount of

any income received on the security, and failed to accept the offer within 30 days of its receipt.

Neither Plaintiffs nor any Class member received such an offer at a time when they did not own

the security and failed to reject the offer in writing within 30 days of its receipt.

          189.   Plaintiffs and Class members who own Token Futures hereby make any necessary

tender and seek the consideration paid for any Token Futures purchased on BitMEX in the last two

years, together with interest set at the rate established for interest on judgments for the same period

by the Rules Governing the Courts of the State of New Jersey from the date of payment of the

consideration for the Token Futures, and costs, less the amount of any income received on the

security; together with all other remedies available to them.




                                                  49
         Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 50 of 57




        190.    Plaintiffs and Class members who no longer own Token Futures seek damages for

purchases of Token Futures on BitMEX within the last two years, in the amount that would be

recoverable upon a tender less the value of the security when the buyer disposed of it, together

with interest at the rate established for interest on judgments for the same period by the Rules

Governing the Courts of the State of New Jersey from the date of disposition, and costs, and all

other remedies available to them.

                             SEVENTH CAUSE OF ACTION
            Control Person Liability for Unregistered Offer and Sale of Securities
                                  N.J. Stat. Ann. § 49:3-71
                        (Arthur Hayes, Ben Delo, and Samuel Reed)

        191.    Plaintiffs reallege the allegations above.

        192.    Every person who directly or indirectly controls a seller liable under the New Jersey

Uniform Securities Law for unlawfully selling unregistered securities, as well as “every partner,

officer, or director of such a seller, . . . every person occupying a similar status or performing

similar functions, every employee of such a seller . . . who materially aids in the sale or in the

conduct giving rise to the liability, and every broker-dealer, investment adviser, investment adviser

representative or agent who materially aids in the sale or conduct” is jointly and severally liable

with and to the same extent as the seller, “unless the nonseller who is so liable sustains the burden

of proof that he did not know, and in the exercise of reasonable care could not have known, of the

existence of the facts . . . which give rise to liability.” N.J. Stat. Ann. § 49:3-71(d).

        193.    When issued, the Token Futures were securities within the meaning of N.J. Stat.

Ann. § 49:3-49(m). BitMEX sold or solicited purchases of the Token Futures to Plaintiffs and

members of the Class. The Token Futures were neither registered as required under the New

Jersey Uniform Securities Law nor subject to any exemption from registration.




                                                  50
          Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 51 of 57




          194.   The Token Futures were offered or sold in the State of New Jersey, including

without limitation through solicitations directed by BitMEX to New Jersey and received in New

Jersey.

          195.   Each of the Individual Defendants, by virtue of their offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of BitMEX and its employees, and to cause BitMEX to engage in the

wrongful conduct complained of herein. Each Individual Defendant had and exercised the power

and influence to cause the unlawful sales of unregistered securities as described herein.

          196.   Accordingly, the Individual Defendants, as persons who indirectly or directly

controlled BitMEX, have violated the New Jersey Uniform Securities Law through BitMEX’s sale

of unregistered securities.

          197.   Neither Plaintiffs nor any Class member received, at a time when they owned any

Token Futures, a written offer to refund the consideration paid, together with interest at the rate

established for interest on judgments for the same period by the Rules Governing the Courts of the

State of New Jersey at the time the offer was made, from the date of payment, less the amount of

any income received on the security, and failed to accept the offer within 30 days of its receipt.

Neither Plaintiffs nor any Class member received such an offer at a time when they did not own

the security and failed to reject the offer in writing within 30 days of its receipt.

          198.   Plaintiffs and Class members who own Token Futures hereby make any necessary

tender and seek the consideration paid for any Token Futures purchased on BitMEX in the last two

years, together with interest set at the rate established for interest on judgments for the same period

by the Rules Governing the Courts of the State of New Jersey from the date of payment of the



                                                  51
        Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 52 of 57




consideration for the Token Futures, and costs, less the amount of any income received on the

security; together with all other remedies available to them.

       199.    Plaintiffs and Class members who no longer own Token Futures seek damages for

purchases of Token Futures through BitMEX within the last two years, in the amount that would

be recoverable upon a tender less the value of the security when the buyer disposed of it, together

with interest at the rate established for interest on judgments for the same period by the Rules

Governing the Courts of the State of New Jersey from the date of disposition, and costs, and all

other remedies available to them.

                               EIGHTH CAUSE OF ACTION
                           Unregistered Offer and Sale of Securities
                               Tex. Rev. Civ. Stat. art. 581-33
                                         (BitMEX)

       200.    Plaintiffs reallege the allegations above.

       201.    The Texas Securities Act forbids the offer or sale of unregistered securities. Tex.

Rev. Civ. Stat. art. 581-7(A)(1). Any person who unlawfully offers or sells an unregistered

security “is liable to the person buying the security from him, who may sue either at law or in

equity for rescission or for damages if the buyer no longer owns the security.” Id. art. 581-

33(A)(1).

       202.    When issued, the Token Futures were securities within the meaning of Tex. Rev.

Civ. Stat. art. 581-4(A). BitMEX sold or solicited purchases of the Tokens to Plaintiffs and

members of the Class. The Token Futures were neither registered as required under the Texas

Securities Act nor subject to any exemption from registration.

       203.    The Token Futures were offered or sold in the State of Texas, including without

limitation through solicitations directed by BitMEX to Texas and received in Texas.




                                                 52
           Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 53 of 57




       204.       Accordingly, BitMEX has violated the Texas Securities Act through BitMEX’s sale

of unregistered securities.

       205.       Neither Plaintiffs nor any Class members have received a rescission offer to refund

the consideration paid for the Tokens that also meets the requirements of Tex. Rev. Civ. Stat. Ann.

art. 581-33(I).

       206.       Plaintiffs and Class members who own Token Futures hereby make any necessary

tender and seek the consideration paid for any Token Futures purchased on BitMEX in the last

three years plus interest thereon at the legal rate from the date of payment, less the amount of any

income received on the Token Futures, costs, and reasonable attorneys’ fees if the court finds that

the recovery would be equitable in the circumstances; together with all other remedies available

to them.

       207.       Plaintiffs and Class members who no longer own Token Futures seek damages for

purchases of Token Futures on BitMEX within the last three years, in the amount of the

consideration the buyer paid for the Tokens plus interest thereon at the legal rate from the date of

payment by the buyer, less the greater of: (i) the value of the Token Futures at the time the buyer

disposed of them plus the amount of any income the buyer received on the Token Futures; or (ii)

the actual consideration received for the Token Futures at the time the buyer disposed of them plus

the amount of any income the buyer received on the Tokens; together with costs, reasonable

attorneys’ fees if the court finds that the recovery would be equitable in the circumstances, and all

other remedies available to them.

                               NINTH CAUSE OF ACTION
             Control Person Liability for Unregistered Offer and Sale of Securities
                               Tex. Rev. Civ. Stat. art. 581-33
                         (Arthur Hayes, Ben Delo, and Samuel Reed)

       208.       Plaintiffs reallege the allegations above.

                                                    53
         Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 54 of 57




        209.   Every person who directly or indirectly controls a seller liable under the Texas

Securities Act for unlawfully selling unregistered securities is jointly and severally liable with and

to the same extent as the seller, unless the controlling person “sustains the burden of proof that he

did not know, and in the exercise of reasonable care could not have known, of the existence of the

facts by reason of which the liability is alleged to exist.” Tex. Rev. Civ. Stat. art. 581-33(F).

        210.   When issued, the Token Futures were securities within the meaning of Tex. Rev.

Civ. Stat. art. 581-4(A). BitMEX sold or solicited purchases of the Token Futures to Plaintiffs and

members of the Class. The Token Futures were neither registered as required under the Texas

Securities Act nor subject to any exemption from registration.

        211.   The Token Futures were offered or sold in the State of Texas, including without

limitation through solicitations directed by BitMEX to Texas and received in Texas.

        212.   Each of the Individual Defendants, by virtue of their offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of BitMEX and its employees, and to cause BitMEX to engage in the

wrongful conduct complained of herein. Each Individual Defendant had and exercised the power

and influence to cause the unlawful sales of unregistered securities as described herein.

        213.   Accordingly, the Individual Defendants, as persons who indirectly or directly

controlled BitMEX, have violated the Texas Securities Act through BitMEX’s sale of unregistered

securities.

        214.   Neither Plaintiffs nor any Class members have received a rescission offer to refund

the consideration paid for the Token Futures that also meets the requirements of Tex. Rev. Civ.

Stat. Ann. art. 581-33(I).



                                                 54
           Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 55 of 57




       215.     Plaintiffs and Class members who own Token Futures hereby make any necessary

tender and seek the consideration paid for any Token Futures purchased on BitMEX in the last

three years plus interest thereon at the legal rate from the date of payment, less the amount of any

income received on the Token Futures, costs, and reasonable attorneys’ fees if the Court finds that

the recovery would be equitable in the circumstances; together with all other remedies available

to them.

       216.     Plaintiffs and Class members who no longer own Token Futures seek damages for

purchases of Token Futures on BitMEX within the last three years, in the amount of the

consideration the buyer paid for the Token Futures plus interest thereon at the legal rate from the

date of payment by the buyer, less the greater of: (i) the value of the Token Futures at the time the

buyer disposed of them plus the amount of any income the buyer received on the Token Futures;

or (ii) the actual consideration received for the Token Futures at the time the buyer disposed of

them plus the amount of any income the buyer received on the Token Futures; together with costs,

reasonable attorneys’ fees if the Court finds that the recovery would be equitable in the

circumstances, and all other remedies available to them.

                                     PRAYER FOR RELIEF

       217.     On behalf of themselves and the Class, Plaintiffs request relief as follows:

                (a) That the Court determines that this action may be maintained as a class action,

                   that Plaintiffs be named as Class Representatives of the Class, that the

                   undersigned be named as Lead Class Counsel of the Class, and that notice of

                   this action be given to Class members;

                (b) That the Court enter an order declaring that Defendants’ actions, as set forth in

                   this Amended Complaint, violate the federal and state laws set forth above;



                                                 55
         Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 56 of 57




                (c) That the Court award Plaintiffs and the Class damages in an amount to be

                    determined at trial;

                (d) That the Court issue appropriate equitable and any other relief against

                    Defendants to which Plaintiffs and the Class are entitled, including a declaration

                    that the purchase agreements between each member of the Class and BitMEX

                    are void;

                (e) That the Court award Plaintiffs and the Class pre- and post-judgment interest

                    (including pursuant to statutory rates of interest set under State law);

                (f) That the Court award Plaintiffs and the Class their reasonable attorneys’ fees

                    and costs of suit; and

                (g) That the Court award any and all other such relief as the Court may deem just

                    and proper under the circumstances.

                                             JURY TRIAL

        218.    Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs respectfully demand a

trial by jury for all claims.




                                                  56
         Case 1:20-cv-02805-ALC Document 19 Filed 04/23/20 Page 57 of 57




Dated:     April 23, 2020
           New York, New York

                                          Respectfully submitted,

          /s/ Philippe Z. Selendy          /s/ Kyle W. Roche
          Philippe Z. Selendy              Kyle W. Roche
          Jordan A. Goldstein              Edward Normand
          Joshua Margolin                  Velvel (Devin) Freedman (pro hac pending)
          Mitchell Nobel                   Joseph M. Delich
          SELENDY & GAY, PLLC              Richard R. Cipolla (admission pending)
          1290 Sixth Avenue, 17th Floor    ROCHE CYRULNIK
          New York, NY 10104                   FREEDMAN LLP
          pselendy@selendygay.com          99 Park Avenue, 19th Floor
          jgoldstein@selendygay.com        New York, NY 10016
          jmargolin@selendygay.com         kyle@rcfllp.com
          mnobel@selendygay.com            tnormand@rcfllp.com
                                           vel@rcfllp.com
                                           jdelich@rcfllp.com
                                           rcipolla@rcfllp.com




                                            57
